Citation Nr: 0406244	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-15 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
right elbow disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1983 to May 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the RO.  

In April 2002, the Board undertook additional development of 
the record.  When that development was completed, the Board 
remanded the case back to the RO for consideration of the new 
evidence.  

The Board notes that in November 2001, the RO received a 
statement in support of claim (VA Form 21-4138) that informed 
the RO of the veteran's intent to with his claim for service 
connection for a degenerative disorder of the medial and 
lateral meniscus of the left knee, claimed as secondary to 
the service-connected right knee condition.  The withdrawal 
of that claim was reiterated in a letter from the veteran 
that was received by the RO in December 2001.  

This appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected right elbow disability is shown to 
be manifested by degenerative joint disease with functional 
limitation due to pain and weakness that more nearly 
approximates that of restriction of flexion to 100 degrees 
and extension to 45 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
not higher, for the service-connected residuals of status 
post dislocation of the right elbow have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.7, 
4.71a including Diagnostic Codes (DC) 5010, 5206 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the in 
the Board's October 2000 remand, further development of the 
veteran's increased rating claim for a right elbow disability 
was ordered.  

Further, in the May 2001 Supplemental Statement of the Case 
(SSOC), the June 2001Rating Decision, and the July 2003 SSOC, 
and in duty to assist letters dated in November 2000 and 
August 2003, the RO has attempted to notify him of the 
evidence needed to substantiate his claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA examination for the veteran in 
February 2003 and provided the veteran with the opportunity 
for a hearing, which was completed in June 2000.  The Board 
is unaware of any additional evidence that is available in 
connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  



Factual Background

In service in 1988, the veteran sustained a right elbow 
dislocation in an attempt to break a fall on his right knee 
that buckled.  The veteran was noted to be "right-handed."  

A March 1990 x-ray report revealed normal alignment of the 
right elbow joint with hypertrophic spur formation noted from 
the lateral epicondyle of the humerus.  The joint space 
appeared to be intact with no evidence of joint effusion or 
loose bodies.  The examiner's impression was that of 
hypertrophic spurring from the medial epicondyle of the 
humerus with no significant degenerative changes or evidence 
of fracture noted.  

On VA examination in May 1992, the veteran's right elbow 
showed trace tenderness on the post lateral aspect.  The 
veteran lacked 15 degrees of extension with mild crepitus 
noted.  The examiner's impression was that of status post 
dislocation of the right elbow.  

The veteran was examined for VA purposes in September 1997.  
An examination of the right elbow revealed no evidence of 
tenderness or swelling.  Range of motion was 160 of flexion 
and 0 degrees of extension with 5/5 muscle strength.  The 
examination showed "essentially a normal right elbow."  The 
examiner's diagnosis was that history of dislocation of the 
right elbow with normal physical examination.  

He testified before the Board in a personal hearing in June 
2000 that he had pain on movement of the elbow ever since the 
in-service injury.  He also stated that he experienced loss 
of arm extension with weakness and fatigability to the extent 
that he could not perform heavy lifting or continuous use of 
the elbow.  Swelling of the elbow was also noted.  The 
veteran had not had any surgery on his right elbow.  

On VA examination in March 2001, the veteran reported pain 
and stiffness involving the right elbow with swelling, 
fatigability of the muscles and lack of endurance due to 
pain.  No numbness was reported in the hands or fingers.  On 
physical examination, there was mild tenderness to palpation 
over the medial epicondyle.  

The tinel's sign was negative at the elbow and the wrists.  
The range of motion of the elbow was full with elbow flexion-
extension from 0 to 145 degrees.  Forearm supination was full 
up to 85 degrees and pronation was full to 80 degrees.  The 
examiner's assessment was that of status post elbow 
dislocation with pain reported on resisted motion involving 
the elbow.  X-ray studies taken at the time of the 
examination showed degenerative changes and loose joint body 
in the right elbow.  

The veteran was examined for VA purposes in February 2003.  
He reported that, since his 1988 in-service fall that 
dislocated his right elbow, he continued to have right elbow 
problems.  His present complaints consisted of elbow pain, 
weakness, stiffness, periods of swelling, heat and 
fatigability.  He denied having any redness, instability, 
locking, or recurrent subluxation.  

Flare-ups were reported to occur one a month and last 1 to 2 
days during which time he could only use his elbow to 50 to 
6o percent of his normal ability.   The veteran reported 
missing approximately 6 days of work in the past year because 
of the right elbow.  He sought medical care for his right 
elbow approximately 1 to 2 times in the past year.  

On examination, the physician noted that the veteran did not 
swing his right elbow in a rhythmic form as he did his left 
arm and elbow.  Palpation of the right elbow elicited no 
abnormality of temperature or crepitus  Tenderness over the 
elbow joint was observed.  

Active range of motion testing revealed 135 degrees of 
extension, flexion limited to 100 degrees.  Deluca results 
that tested for pain, weakness, fatigability, and 
incoordination during a period of flare-up revealed extension 
lacked 20 degrees, flexion to 100 degrees, pronation to 70 
degrees and supination to 80 degrees.  Strength was normal on 
resistive elbow flexion, extension, pronation and supination.  

During the examination, the right elbow showed no significant 
abnormalities of weakened movement, excessive fatigability or 
incoordination.  The examiner's impression was that of status 
post right elbow dislocation with pain on resisted motion 
involving the elbow.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).   

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.   Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.   Such inquiry was 
not to be limited to muscles or nerves.   These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.   It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.   
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2003).  


Analysis

In this case, the veteran's right elbow disability, diagnosed 
as degenerative changes with loose joint body, is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  

38 C.F.R. § 4.71a, DC 5010 provides that traumatic arthritis 
should be rated as degenerative arthritis.  Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.   In March 2001, the veteran's x-ray reports showed 
mild degenerative changes with osteophytic spurring and a 
loose joint body in the right elbow.  

Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592- 93 
(1991); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Here, the veteran asserts that an increased evaluation for 
his service-connected status post dislocation of the right 
elbow residuals is warranted.  He has reported painful 
movement of the right elbow since his in-service injury in 
1988.  

The Board notes that there are no medical findings of 
ankylosis, flair joint, or joint fracture.  Hence, Diagnostic 
Codes 5205 and 5209 are not applicable in the current appeal.  

The veteran's arthritis of the right elbow is rated as 10 
percent disabling under 38 C.F.R. § 4.71a including 
Diagnostic Code 5010.  

As noted hereinabove, the veteran is right handed.  
Applicable regulation provides that the veteran's right 
(major) elbow disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5206, Diagnostic 
Code 5207, or Diagnostic Code 5208.  

The Rating Schedule provides that when flexion of the major 
forearm is limited to 110 degrees, a no percent rating is 
assigned.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating requires 
limitation of forearm flexion to 90 degrees. A 30 percent 
rating requires limitation of forearm flexion to 70 degrees. 
A 40 percent rating requires limitation of forearm flexion to 
55 degrees. A 50 percent rating requires limitation of 
forearm flexion to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5206. 

The rating schedule also provides that limitation of 
extension of the major forearm from 45 to 60 degrees warrants 
a 10 percent rating.  A 20 percent rating is warranted if 
extension is limited to 75 degrees.  A 30 percent rating is 
warranted if extension of the forearm is limited to 90 
degrees.  A 40 percent rating is warranted if extension is 
limited to 100 degrees.  A 50 percent rating is warranted if 
extension is limited to 110 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca, supra.  

In the veteran's most recent VA examination report dated in 
February 2003, there was objective evidence of pain on motion 
in the right elbow as well as complaints of weakness and 
fatigability.  In light of the recorded findings, the Board 
finds that the service-connected right elbow disability is 
productive of a level of functional loss due to pain and 
weakness that more nearly approximates that of flexion 
restricted to 100 degrees and extension restricted to 45 
degrees.  Higher rating based on greater functional 
limitation of flexion or extension is not demonstrated by the 
evidence of record.  

Given the objective evidence of functional loss due to pain, 
and when considering the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding pain on movement of a joint, the Board finds that 
the veteran's disability picture warrants the assignment of a 
20 percent rating pursuant to 38 C.F.R. § 4.7, 4.71a 
including Diagnostic Code 5208.  See DeLuca v Brown, 8 Vet. 
App. 202.  



ORDER

An increased rating of 20 percent for the service-connected 
status post dislocation of right elbow residuals is granted, 
subject to the regulations governing the payment of VA 
monetary awards.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



